Case 2:19-cv-03365-DRH-SIL Document 12-7 Filed 06/12/19 Page 1 of 8 PageID #: 400




                    EXHIBIT G
Case 2:19-cv-03365-DRH-SIL Document 12-7 Filed 06/12/19 Page 2 of 8 PageID #: 401


  From:             Jeremy Fielding
  To:               John Ryan
  Cc:               Rebecca Adams; Nathan Wilcox; LPCH Aptive; Jon Kelley
  Subject:          Re: Village of East Rockaway’s Solicitation Ordinance
  Date:             Tuesday, June 4, 2019 10:07:02 PM


  John:

  For all the reasons explained in our original letter, these identified provisions of East
  Rockway’s ordinance are plainly unconstitutional. But I cannot emphasize enough how much
  we wish to avoid litigation with East Rockway — and every other city and town with similarly
  unconstitutional ordinances. All we want and need is the ability to solicit in the town free
  from these unconstitutional provisions.

  Fortunately, a stand down/suspension agreement accomplishes this goal and ensures the
  parties won’t waste attorneys fees on litigation. This is how we’ve worked this out with
  literally scores of other cities in NY and throughout the US. Cities only end up having to pay
  our fees when they refuse to suspend/amend the unconstitutional aspects of their ordinances,
  thereby forcing us to sue.

  Can’t we avoid this here?

  Do not hesitate to contact me on my cell if you wish to discuss further.

  972-832-8630.

  Respectfully,

  Jeremy

  Sent from my iPhone

  On Jun 4, 2019, at 6:15 PM, Jon Kelley <jkelley@lynnllp.com> wrote:


          John,

          We have not received any response as to whether East Rockaway will suspend the
          solicitation restrictions challenged in our letter of May 20. As we have explained
          time and again, a lawsuit is always our last resort. We would far prefer to simply
          work through this issue with the Village, and find some mutually agreeable solution
          that might protect our first amendment freedoms while allowing the Village the time
          it needs to amend its ordinance. But the Village has neither agreed to amend its
          ordinance or suspend its enforcement through an interim agreement, and we can
          wait no longer while it continues to enforce an unconstitutional ordinance.

          Accordingly, Aptive intends to file a lawsuit and a TRO against East Rockaway this
          Thursday June 6th unless we receive your written confirmation by tomorrow at noon
          EST that the Village will immediately suspend enforcement of 1) its 5:00 p.m.
          solicitation curfew; 2) its $2,500 bond requirement; and 3) its unconstitutional
          licensing process.
Case 2:19-cv-03365-DRH-SIL Document 12-7 Filed 06/12/19 Page 3 of 8 PageID #: 402



       Absent such confirmation, Aptive will promptly file a lawsuit and TRO against East
       Rockaway on Thursday the 6th in the Eastern District of New York, seeking an
       injunction enjoining the above provisions of Section 171 of the Village code. Please
       be advised that if Aptive is forced to file this lawsuit and the Village later elects to
       repeal the offending provisions of its ordinance, Aptive will not agree to settlement
       of this matter without the Village paying the legal fees Aptive incurs in the filing of
       the lawsuit.

       Thanks,
       Jon


       JON KELLEY, Attorney
       Lynn Pinker Cox & Hurst
       2100 Ross Avenue, Suite 2700
       Dallas, Texas 75201
       lynnllp.com


       Direct     214 981 3823
       jkelley@lynnllp.com


       Benchmark Litigation - Top 10 Litigation Boutiques in America - 2017


       From: Jeremy Fielding <jfielding@lynnllp.com>
       Sent: Tuesday, May 21, 2019 10:31 AM
       To: John Ryan <JRyan@RBDLLP.net>; Rebecca Adams <radams@lynnllp.com>
       Cc: Nathan Wilcox <n.wilcox@goaptive.com>; LPCH Aptive <LPCHAptive@lynnllp.com>
       Subject: Re: Village of East Rockaway’s Solicitation Ordinance

       What’s the best number?

       .............................................................................................................................................
       JEREMY FIELDING, Partner
       Lynn Pinker Cox & Hurst
       2100 Ross Avenue
       Suite 2700
       Dallas, Texas 75201
       lynnllp.com

       Direct     214 981 3803
       Cell        972 832 8630
       jfielding@lynnllp.com

       The information contained in this communication is confidential, may be
       attorney-client privileged, may constitute inside information, and is intended only
       for the use of the addressee. It is the property of Lynn Pinker Cox & Hurst, LLP.
       Unauthorized use, disclosure or copying of this communication or any part
Case 2:19-cv-03365-DRH-SIL Document 12-7 Filed 06/12/19 Page 4 of 8 PageID #: 403


       thereof is strictly prohibited and may be unlawful. If you have received this
       communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.

       Benchmark Litigation - Top 10 Litigation Boutiques in America



       From: John Ryan <JRyan@RBDLLP.net>
       Date: Tuesday, May 21, 2019 at 6:31 AM
       To: Jeremy Fielding <jfielding@lynnllp.com>, Rebecca Adams
       <radams@lynnllp.com>
       Cc: Nathan Wilcox <n.wilcox@goaptive.com>, LPCH Aptive
       <LPCHAptive@lynnllp.com>
       Subject: RE: Village of East Rockaway’s Solicitation Ordinance

       ok

       John E. Ryan, Esq.
       RYAN, BRENNAN & DONNELLY LLP
       131 Tulip Avenue
       Floral Park, New York 11001
       (516) 328-1100
       (516) 354-0814 (FAX)
       E-MAIL: jryan@rbdllp.net


       CONFIDENTIALITY NOTICE
       This email message and any attachments are confidential and may be protected by the attorney/client
       or other applicable privileges. The information is intended to be conveyed only to the designated
       recipient(s) of the message. If you are not an intended recipient, please notify the sender
       immediately at generalinfo@rbdllp.net and delete the message from your email system.
       Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.


       From: Jeremy Fielding <jfielding@lynnllp.com>
       Sent: Monday, May 20, 2019 10:50 PM
       To: John Ryan <JRyan@RBDLLP.net>; Rebecca Adams <radams@lynnllp.com>
       Cc: Nathan Wilcox <n.wilcox@goaptive.com>; LPCH Aptive <LPCHAptive@lynnllp.com>
       Subject: Re: Village of East Rockaway’s Solicitation Ordinance

       John:

       I can call you tomorrow afternoon. How about 3pm EST?

       .............................................................................................................................................
       JEREMY FIELDING, Partner
       Lynn Pinker Cox & Hurst
       2100 Ross Avenue
Case 2:19-cv-03365-DRH-SIL Document 12-7 Filed 06/12/19 Page 5 of 8 PageID #: 404


       Suite 2700
       Dallas, Texas 75201
       lynnllp.com

       Direct     214 981 3803
       Cell        972 832 8630
       jfielding@lynnllp.com

       The information contained in this communication is confidential, may be
       attorney-client privileged, may constitute inside information, and is intended only
       for the use of the addressee. It is the property of Lynn Pinker Cox & Hurst, LLP.
       Unauthorized use, disclosure or copying of this communication or any part
       thereof is strictly prohibited and may be unlawful. If you have received this
       communication in error, please notify us immediately by return e-mail, and
       destroy this communication and all copies thereof, including all attachments.

       Benchmark Litigation - Top 10 Litigation Boutiques in America



       From: John Ryan <JRyan@RBDLLP.net>
       Date: Monday, May 20, 2019 at 2:29 PM
       To: Rebecca Adams <radams@lynnllp.com>
       Cc: Nathan Wilcox <n.wilcox@goaptive.com>, Jeremy Fielding
       <jfielding@lynnllp.com>, LPCH Aptive <LPCHAptive@lynnllp.com>
       Subject: RE: Village of East Rockaway’s Solicitation Ordinance

       Please have Mr. Fielding call me.

       John E. Ryan, Esq.
       RYAN, BRENNAN & DONNELLY LLP
       131 Tulip Avenue
       Floral Park, New York 11001
       (516) 328-1100
       (516) 354-0814 (FAX)
       E-MAIL: jryan@rbdllp.net


       CONFIDENTIALITY NOTICE
       This email message and any attachments are confidential and may be protected by the attorney/client
       or other applicable privileges. The information is intended to be conveyed only to the designated
       recipient(s) of the message. If you are not an intended recipient, please notify the sender
       immediately at generalinfo@rbdllp.net and delete the message from your email system.
       Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.


       From: Rebecca Adams <radams@lynnllp.com>
       Sent: Monday, May 20, 2019 3:26 PM
       To: John Ryan <JRyan@RBDLLP.net>
       Cc: Nathan Wilcox <n.wilcox@goaptive.com>; Jeremy Fielding <jfielding@lynnllp.com>;
Case 2:19-cv-03365-DRH-SIL Document 12-7 Filed 06/12/19 Page 6 of 8 PageID #: 405


       LPCH Aptive <LPCHAptive@lynnllp.com>
       Subject: RE: Village of East Rockaway’s Solicitation Ordinance

       Mr. Ryan,

       In light of the unconstitutional portions of the statute outlined in Mr. Fielding’s letter,
       he does believe that it is necessary for East Rockaway to amend its ordinance. To assist
       in this process, I’ve attached a model ordinance that we suggest for the Village’s
       amendment.

       Aptive understands that the amendment process can take time. Because Aptive’s
       selling season has already begun, the timing of this issue matters a great deal to our
       client. For that reason, we ask that the Village execute the attached Interim
       Agreement no later than June 1st so Aptive can avoid incurring any additional lost
       profits and the Village can take the time it needs to consider an amendment. Please let
       us know if you have any questions or comments about the draft agreement.

       Thank you,
       Rebecca

       REBECCA ADAMS | Attorney
       LynnPinkerCoxHurst
       Direct      214 981 3807
       Fax          214 981 3839
       radams@lynnllp.com


       From: John Ryan <JRyan@RBDLLP.net>
       Sent: Monday, May 20, 2019 1:56 PM
       To: Rebecca Adams <radams@lynnllp.com>
       Cc: Nathan Wilcox <n.wilcox@goaptive.com>; Jeremy Fielding <jfielding@lynnllp.com>;
       LPCH Aptive <LPCHAptive@lynnllp.com>
       Subject: RE: Village of East Rockaway’s Solicitation Ordinance

       I am the Village Attorney for East Rockaway. Based on my experience with your firm as
       Village Attorney for Floral Park, I could recommend to the East Rockaway Trustees that
       they amend their Code the same way Floral Park, Bellerose and other Villages in New
       York have in response to the same letters sent to them by your firm. I am requesting
       that Mr. Fielding advise whether he thinks that will be necessary.

       John E. Ryan, Esq.
       RYAN, BRENNAN & DONNELLY LLP
       131 Tulip Avenue
       Floral Park, New York 11001
       (516) 328-1100
       (516) 354-0814 (FAX)
       E-MAIL: jryan@rbdllp.net
Case 2:19-cv-03365-DRH-SIL Document 12-7 Filed 06/12/19 Page 7 of 8 PageID #: 406



       CONFIDENTIALITY NOTICE
       This email message and any attachments are confidential and may be protected by the attorney/client
       or other applicable privileges. The information is intended to be conveyed only to the designated
       recipient(s) of the message. If you are not an intended recipient, please notify the sender
       immediately at generalinfo@rbdllp.net and delete the message from your email system.
       Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.


       From: Rebecca Adams <radams@lynnllp.com>
       Sent: Monday, May 20, 2019 2:34 PM
       To: John Ryan <JRyan@RBDLLP.net>
       Cc: Nathan Wilcox <n.wilcox@goaptive.com>; Jeremy Fielding <jfielding@lynnllp.com>;
       LPCH Aptive <LPCHAptive@lynnllp.com>
       Subject: Village of East Rockaway’s Solicitation Ordinance

       Mr. Ryan,

       Please see the attached correspondence from Jeremy Fielding regarding the Village of
       East Rockaway’s solicitation ordinance.

       Thank you,
       Rebecca

       REBECCA ADAMS | Attorney
       LynnPinkerCoxHurst
       Direct      214 981 3807
       Fax          214 981 3839
       radams@lynnllp.com


       2100 Ross Avenue, Suite 2700
       Dallas, Texas 75201
       www.lynnllp.com

       Benchmark Litigation – Top 10 Litigation Boutiques in America – 2017

       The information contained in this communication is confidential, may be attorney-client privileged,
       may constitute inside information, and is intended only for the use of the addressee. It is the property
       of Lynn Pinker Cox & Hurst, LLP. Unauthorized use, disclosure or copying of this communication
       or any part thereof is strictly prohibited and may be unlawful. If you have received this communication
       in error, please notify us immediately by return e-mail, and destroy this communication and all copies
       thereof, including all attachments.




       CONFIDENTIALITY NOTICE This email message and any attachments are confidential
       and may be protected by the attorney/client or other applicable privileges. The
       information is intended to be conveyed only to the designated recipient(s) of the
       message. If you are not an intended recipient, please notify the sender immediately at
       generalinfo@rbdllp.net and delete the message from your email system. Unauthorized
Case 2:19-cv-03365-DRH-SIL Document 12-7 Filed 06/12/19 Page 8 of 8 PageID #: 407


       use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.
       CONFIDENTIALITY NOTICE This email message and any attachments are confidential
       and may be protected by the attorney/client or other applicable privileges. The
       information is intended to be conveyed only to the designated recipient(s) of the
       message. If you are not an intended recipient, please notify the sender immediately at
       generalinfo@rbdllp.net and delete the message from your email system. Unauthorized
       use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.
       CONFIDENTIALITY NOTICE This email message and any attachments are confidential
       and may be protected by the attorney/client or other applicable privileges. The
       information is intended to be conveyed only to the designated recipient(s) of the
       message. If you are not an intended recipient, please notify the sender immediately at
       generalinfo@rbdllp.net and delete the message from your email system. Unauthorized
       use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.
       CONFIDENTIALITY NOTICE This email message and any attachments are confidential
       and may be protected by the attorney/client or other applicable privileges. The
       information is intended to be conveyed only to the designated recipient(s) of the
       message. If you are not an intended recipient, please notify the sender immediately at
       generalinfo@rbdllp.net and delete the message from your email system. Unauthorized
       use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.
       CONFIDENTIALITY NOTICE This email message and any attachments are confidential
       and may be protected by the attorney/client or other applicable privileges. The
       information is intended to be conveyed only to the designated recipient(s) of the
       message. If you are not an intended recipient, please notify the sender immediately at
       generalinfo@rbdllp.net and delete the message from your email system. Unauthorized
       use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.
       CONFIDENTIALITY NOTICE This email message and any attachments are confidential
       and may be protected by the attorney/client or other applicable privileges. The
       information is intended to be conveyed only to the designated recipient(s) of the
       message. If you are not an intended recipient, please notify the sender immediately at
       generalinfo@rbdllp.net and delete the message from your email system. Unauthorized
       use, dissemination, distribution or reproduction of this message by anyone other than
       the intended recipient is strictly prohibited and may be unlawful.
